DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 have been examined and are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-8 and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10-13 and 15-20 of U.S. Patent No. 10389652, which is the parent CON of the instant application. Although the claims at issue are not identical, they are not patentably distinct from each other because they do not add any new claimed subject matter that is patentably distinct from the earlier parent application, U.S. Patent No. 10389652. See independent claim 1 in the table below:
Instant Application
US Patent 10389652
Claim 1
1. A computer-implemented method, comprising:

assigning, by one or more processors, a network connection to a first application, based upon the first application requesting the network connection from a pool of network connections for connecting applications to a network resource, wherein the pool of network connections comprises network connections assigned to applications and network connections available to be assigned to applications, the network connection assigned to the first application for communicating a message from the first application to the network resource via a 

determining, by the one or more processors, a passage of a period of inactivity between the application and the resource on the network connection assigned to the application;

returning, by the one or more processors, the network connection assigned to the first application, from the first application, to the pool, based upon the period reaching a defined threshold of inactivity, wherein based on the returning, the network connection assigned to the application is available for assignment to another application;

replacing, by the one or more processors, in the pool, the network connection assigned to the first application, with a placeholder to avoid the first application experiencing a broken connection exception, the placeholder comprising configuration data of the network connection assigned to the first application, wherein subsequent to the replacing, the pool of network connections comprises the network connections assigned to applications, the network connections available to be assigned to applications, and the placeholder, wherein the configuration data of the connection assigned to the first application comprises data specifying the transaction including a transaction identifier of the transaction and a purpose for communication over the network connection;

obtaining, by the one or more processors, via the placeholder, over the communications pathway, an indicator that the first application is attempting to communicate the message to the network resource;

based on obtaining the indication via the placeholder, replacing, by the one or more processors, the placeholder with an available network connection from the pool of network connections;



resuming, by the one or more processors, communicating of the message and the transaction.

1. A computer-implemented method, comprising:

assigning, by a processor, a network connection to a first application, based upon the first application requesting the network connection from a pool of network connections for connecting applications to a network resource, wherein the pool of network connections comprises network connections assigned to applications and network connections available to be assigned to applications, the network connection assigned to the first application for communicating a message from the first application to the network resource via a 

determining, by the processor, a passage of a period of inactivity between the application and the resource on the network connection assigned to the application;

returning, by the processor, the network connection assigned to the first application, from the first application, to the pool, based upon the period reaching a defined threshold of inactivity, wherein based on the returning, the network connection assigned to the application is available for assignment to another application;


replacing, by the processor, in the pool, the network connection assigned to the first application, with a placeholder to avoid the first application experiencing a broken connection exception, the placeholder comprising configuration data of the network connection assigned to the first application, wherein subsequent to the replacing, the pool of network connections comprises the network connections assigned to applications, the network connections available to be assigned to applications, and the placeholder, wherein the configuration data of the connection assigned to the first application comprises data specifying the transaction including a transaction identifier of the transaction and a purpose for communication over the network connection;

obtaining, by the processor, via the placeholder, over the communications pathway, an indicator that the first application is attempting to communicate the message to the network resource;

based on obtaining the indication via the placeholder, replacing, by the processor, the placeholder with an available network connection from the pool of network connections; 



resuming, by the processor, communicating of the message and the transaction, wherein prior to the resuming, the first application experiences a delay, based on the placeholder obtaining the indicator, wherein based on the placeholder obtaining the indication, the first application does not experience a broken connection exception.


For the sake of brevity only the first independent claim is analyzed above, but the other independent claims 13 and 19 are rejected for similar reasons, see claims 13 and 20 of U.S. Patent No. 10389652, respectively.
Furthermore see claims 2, 14 and 20 of the instant application and claims 3 and 15 of U.S. Patent No. 10389652.
Furthermore see claims 3 and 15 of the instant application and claims 4 and 16 of U.S. Patent No. 10389652.
Furthermore see claims 5 and 16 of the instant application and claims 5 and 17 of U.S. Patent No. 10389652.
Furthermore see claims 6 and 17 of the instant application and claims 6 and 18 of U.S. Patent No. 10389652.
Furthermore see claims 7 and 18 of the instant application and claims 7 and 19 of U.S. Patent No. 10389652.
Furthermore see claim 8 of the instant application and claim 8 of U.S. Patent No. 10389652.
Furthermore see claim 10 of the instant application and claim 10 of U.S. Patent No. 10389652.
Furthermore see claim 11 of the instant application and claim 11 of U.S. Patent No. 10389652.
Furthermore see claim 12 of the instant application and claim 12 of U.S. Patent No. 10389652.
4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10389652, and in view of Shankar (US 20140019628). Dependent claim 4 is rejected based on inheriting the previous rejection of its respective parent claims 1 and 2 (see above), and is anticipated by Shankar (Paragraph [45, 48]).
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 7 of U.S. Patent No. 10389652 in view of Shankar (US 20140019628). Dependent claim 9 is rejected based on inheriting the previous rejection of its respective parent claims 1, 6 and 7 (see above), and is anticipated by Shankar (Paragraph [19, 30, 48, 52-54]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Papakipos (US 20120278385) - Managing Connection Pools for User Devices - managing communication connections between a server and a client and transmitting data between the server and the client over the communication connections
Currie (US 20040098726) - JMS integration into an application server - integration of a Java Message Service implementation into an application server in this environment using JMS connection pooling and sharing
Shankar (US 20140019628) - Resource adapter for establishing a connection between an executive information system and at least one client - allows a resource adapter to utilize at least two connection pools concurrently which optimizes the throughput and the efficiency of the resource adapter
Chidambaran (US 20080228923) - Server-Side Connection Resource Pooling - techniques for server-side connection resource pooling

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ML
Examiner
Art Unit 2457




/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457